DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third end of the strain body” of claims 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the “third end of a strain body” does not have a corresponding reference number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Strain sensor fixing device for a torque sensor to prevent sensor performance decrease.

The disclosure is objected to because of the following informalities: 
The “third end” of the strain body is not described in the specification.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dell’Orto et al US4793189 (hereinafter “Dell’Orto”) discloses a strain gauge sensor for sensing stresses and deformations in mechanical members or structures, comprising a support substrate in form of a thin plate, made of an electrically-insulating material, preferably ceramic material, bearing on one face at least one thick-film resistor; said support substrate being adapted to be firmly attached with its other face onto a member or structure of which stresses and deformations are to be locally sensed, so that said stresses or deformations determine through the substrate corresponding deformations of said at least one thick-film resistor. (Fig 1-10, Col 1 line 65- Col 3 line 21)
However, Dell’Orto fails to disclose the second end coming into contact with a third end of a strain body provided on a first structure; a projection provided at one of the first end of the fixing member and a part of the first structure corresponding to the first end; and a screw to be inserted into the first structure and screwed into a part of the fixing member between the first end and the second end.
Faesch US6658942 discloses a method and a device for measuring a torque. The measuring method is characterized in that it consists in fixing on said part (1) at least two identical sensors (2) for measuring deformation, directly mounted between two separate 
However, Faesch fails to disclose the second end coming into contact with a third end of a strain body provided on a first structure; a projection provided at one of the first end of the fixing member and a part of the first structure corresponding to the first end; and a screw to be inserted into the first structure and screwed into a part of the fixing member between the first end and the second end.
Prior arts such as Dell’Orto and Faesch made available do not teach, or fairly suggest, the second end coming into contact with a third end of a strain body provided on a first structure; a projection provided at one of the first end of the fixing member and a part of the first structure corresponding to the first end; and a screw to be inserted into the first structure and screwed into a part of the fixing member between the first end and the second end.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855